Citation Nr: 0717535	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 1, 2004, 
for adding additional benefits for the veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which adjusted the veteran's 
disability benefits effective July 1, 2004, to account for 
the addition of the veteran's spouse as dependant.


FINDINGS OF FACT

1. The veteran married ALK on a date in October 1988. 

2.  In February 2002, the RO increased the veteran's combined 
rating to 30 percent, effective December 30, 2002; and the RO 
informed the veteran that in order to claim additional 
benefits for dependents, he must submit a VA Form 21-686c 
notifying VA of dependents.  

3.  On January 9, 2004, the veteran initiated a claim for 
increased ratings for his service-connected disability, and 
for service connection for a back disorder.

4.  On June 7, 2004 the veteran submitted a VA Form 21-686c, 
"Declaration of Status of Dependents" notifying VA that he 
married ALK in October 1988, accepted as a claim for 
dependents.

5.  In a July 2004 rating decision, the RO increased the 
veteran's combined rating to 70 percent; and in August 2004, 
the RO notified the veteran that his benefits had been 
adjusted based on his claim for dependent's benefits, 
received June 7, 2004.   


CONCLUSION OF LAW

An effective date prior to July 1, 2004, for additional 
compensation benefits because of the veteran's dependent 
spouse is not warranted.  38 U.S.C.A. §§ 1115, 5102, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.216, 3.401 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed. Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits. Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

This case involves the application of law to certain facts - 
such as the effective date for a combined rating higher than 
30 percent and the date when information, which was needed to 
award additional compensation for the veteran's wife, was 
received by the RO - and those facts are already established 
by the evidence now of record.  Though the veteran states 
that he sent a VA Form 21-686c, Declaration of Status of 
Dependents, at an earlier date than that contained in the 
claims file, no additional assistance to the veteran in this 
regard would be productive or of benefit.  Furthermore, 
overall, collecting additional evidence would not be 
productive or helpful to the veteran's appeal.  See, Smith 14 
Vet. App. 227, 231-2 (2000).  Thus, because the law as 
mandated by statute, and no further development of evidence 
is dispositive of this appeal, VCAA requirements are 
satisfied.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
the operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).

II.  Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating. 38 U.S.C.A. § 5110(f). 

Veterans having a service-connected condition evaluated at a 
disability rating of 30 percent or more may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises, in this case, 
the date of marriage; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the veteran's award. 38 C.F.R. § 
3.401(b).  

The "date of claim" for additional compensation for 
dependents is either (1) the date of the veteran's marriage 
or birth/adoption of a child, if evidence of the event is 
received within a year of the event; or (2) the date notice 
is received of the dependent's existence, if evidence is 
received within a year of notification of such rating action.  
38 C.F.R. § 3.401(b)(1).  The earliest that the additional 
award of compensation for a dependent spouse can occur is the 
first day of the month following the effective date.  38 
C.F.R. § 3.31.

In this case, review of the claims file shows the following 
chronology of material events.  In a September 1988 rating 
decision, the RO granted service connection for a left knee 
disability, which was assigned a 10 percent disability rating 
effective May 10, 1988.

As reported by the veteran (in a VA Form 21-686c discussed 
below), he married his wife, ALK, on a date in October 1988.

On December 30, 2002, the veteran submitted a claim for an 
increase in the disability rating for his service-connected 
left knee disability.

In response to that claim, in a February 2003 rating 
decision, the RO increased the disability rating assigned for 
that disability from 10 to 30 percent effective December 30, 
2002.  In a subsequent February 2003 letter, the RO notified 
the veteran of the February 2003 rating decision.  In that 
letter, the RO further notified the veteran at that time that 
he was being paid as a single veteran with no dependents; and 
that in order to claim additional benefits for dependents, he 
must complete and send to the RO a VA Form 21-686c, 
"Declaration of Status of Dependents."  Enclosures to that 
letter included a VA Form 21-686c.

On January 9, 2004, the veteran submitted a claim for an 
increase for his service connected left knee disability; and 
for service connection for a back disorder.  

On June 7, 2004, the RO received from the veteran a completed 
VA Form 21-686c, which notified the RO that the veteran 
married ALK on a date in October 1988.  On that form, the 
veteran indicated that he had previously filled out that form 
in the previous year.  There is no evidence that the veteran 
notified VA of this change in marital status prior to June 7, 
2004. 

Subsequently, in a July 2004 rating decision, the RO 
increased the assigned rating for the left knee disability 
from 30 to 40 percent, effective January 9, 2004.  In that 
rating decision, the RO also granted service connection for 
(1) chronic sprain, left hip associated with residuals, 
fracture, osteochondral, left knee with degenerative joint 
disease (left hip sprain), evaluated as 20 percent disabling 
effective April 7, 2004; (2) chronic sprain, right hip 
associated with residuals, fracture, osteochondral, left knee 
with degenerative joint disease (right hip sprain), evaluated 
as 10 percent disabling effective April 7, 2004; and (3) 
chronic sprain lumbar paraspinous muscles with degenerative 
arthritis lumbar spine associated with residuals, fracture, 
osteochondral, left knee with degenerative joint disease, 
evaluated as 10 percent disabling from January 9, 2004.  The 
rating decision shows that the combined evaluation was 30 
percent from December 30, 2002; 50 percent from January 9, 
2004; and 70 percent from April 7, 2004.

In an August 2004 letter, the RO notified the veteran of its 
decision in response to the veteran's claim of January 9, 
2004, and his claim for dependents received June 7, 2004.  
The RO informed the veteran that his benefits had been 
adjusted beginning July 1, 2004, based on the addition of the 
veteran's spouse to the award.

In the veteran's notice of disagreement received in December 
2004, he stated that he had completed a VA Form 21-686c and 
submitted it to the RO in March 2003.

The Board notes first that the effective date for the award 
of additional compensation cannot be the date of the 
veteran's marriage in October 1988-the date dependency 
arose-because he did not have a disability rating in effect 
at that time in excess of 30 percent.  Therefore, he was not 
entitled to additional compensation for dependents at that 
time.  38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).

As a result of the February 2003 rating decision, which 
assigned a 30 percent combined disability rating effective 
December 30, 2002, the veteran became entitled to additional 
compensation for dependents.  38 C.F.R. § 3.4(b)(2).  

As of that date, December 30, 2002, there was no evidence in 
the claims file that the veteran was married.  In the 
February 2003 notice letter the veteran was asked to submit a 
VA Form 21-686c in order for the veteran to claim additional 
benefits for any dependents.  

Review of the claims file shows that it contains only one VA 
Form 21-686c, showing the veteran and his wife were married 
on a date in October 1988.  The time stamp shows that that 
form was received on June 7, 2004.  There are no other VA 
Form 21-686c of record or other evidence showing that the 
veteran notified the RO prior to June 7, 2004 of his marriage 
in October 1988.  
 
In sum, December 30, 2002, is the effective date of the 
qualifying disability rating under 38 C.F.R. § 
3.401(b)(1)(3).  However, the veteran did not submit within a 
year of notification of the rating action awarding the 30 
percent combined rating, certain information which the RO 
needed in order to award him the additional compensation to 
account for the addition of the veteran's spouse as 
dependant.  
He received notice of the rating action and requirement to 
submit the VA Form 21-686c, in February 2003.  However, he 
did not submit that required information until June 7, 2004, 
more than one year later after the notice letter.  See 
38 C.F.R. § 3.401(b).

Thus, because the veteran did not provide this information 
within one year of the February 2003 notification letter, the 
RO could not award benefits based on the effective date of 
the 30 percent rating, December 30, 2002.  38 C.F.R. § 
3.401(b)(3).  

Regarding the four possible effective dates outlined in 38 
C.F.R. § 3.401(b), the date on which the veteran's claim for 
additional compensation for dependents was received by the RO 
was June 7, 2004.  On that VA Form 21-686c he notified the RO 
of his marriage to ALK in October 1988.  38 C.F.R. § 
3.401(b)(1)(ii).  The date that dependency arose was in 
October 1988, on the date that the veteran married ALK. 38 
C.F.R. § 3.401(b)(2).  The effective date when the veteran's 
combined rating was increased to at least 30 percent was 
December 30, 2002.  38 C.F.R. § 3.401(b)(3).  The latest of 
these dates is June 7, 2004.

Pursuant to 38 C.F.R. § 3.31, the date of the veteran's award 
for additional compensation for his wife as a dependent is 
July 1, 2004.  38 C.F.R. § 3.401(b)(4).  As the law instructs 
that the effective date for additional compensation for 
dependents is the latest of the four dates, the correct 
effective date for the veteran is July 1, 2004.
 
The veteran argued that the date should be December 30, 2002, 
the effective date of the qualifying disability rating, 
pursuant to 38 C.F.R. § 3.401(b)(1)(3).  However, evidence of 
dependency was not received within one year of notification 
of the rating action in which the qualifying disability 
rating was granted.  See 38 C.F.R. § 3.401(b)(1)(3).  Thus, 
this date is not among those described in the regulation as a 
possible effective date for the award.  Thus, the evidence is 
against an effective date prior to July 1, 2004, for an award 
of additional compensation benefits based on a dependent 
spouse.  

The veteran's main argument in this case is that he mailed a 
VA Form 21-686c to VA in March 2003, in which he notified the 
RO of his marriage to ALK in 1988.  If the form were mailed 
in March 2003, evidence of dependency would presumably have 
been received within one year of notification of the rating 
action in which the qualifying disability rating was granted, 
the February 2003 rating decision.  However, there is no VA 
Form 21-686c contained in the claims file other than the one 
marked as received on June 7, 2004.  Without evidence to the 
contrary, and there is none of record, under the presumption 
of regularity of the official acts of public officers, the 
Board must conclude that any mail sent to the RO would have 
been proximately received and associated with the claims 
file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998)

Accordingly, for the reasons and bases discussed above, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

 
ORDER

An effective date prior to July 1, 2004, for additional 
compensation benefits based on a dependent spouse is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


